Citation Nr: 1528283	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) other than headache.

4.  Entitlement to a compensable evaluation for post-traumatic tension headaches.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1972, and was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2014, the Veteran testified at a Board videoconference hearing.  A transcript of the hearing is of record.

The issues of entitlement to service connection for residuals of a TBI and entitlement to a compensable evaluation for post-traumatic tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1973 rating decision, the RO denied service connection for hearing loss on the basis that hearing loss was not demonstrated by the evidence of record.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within the one-year period.

2.  Evidence received since the February 1973 rating decision, i.e., a November 2012 VA examination report indicating high-frequency sensorineural hearing loss, relates to the basis for the prior denial.

3.  The Veteran does not have a current hearing loss disability.


CONCLUSIONS OF LAW

1.  The February 1973 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the February 1973 rating decision is new and material and the claim for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A hearing loss disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, with respect to the Veteran's hearing loss claim, the duty to notify was satisfied by a July 2009 letter sent to the Veteran prior to adjudication by the RO, and by a February 2010 letter notifying the Veteran of the RO's rating decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims.  (To the extent new evidence has been submitted but not reviewed by the AOJ, the Board finds such evidence to be cumulative.  Moreover, the Veteran has not requested AOJ review of the evidence received subsequent to issuance of the Statement of the Case.)  In addition, VA afforded the Veteran audiological examinations in August 2009 and November 2012.  As evidenced by the examination reports, the examiners reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and opinions regarding the nature and etiology of the Veteran's hearing loss.  The Board finds that the examinations are adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the December 2014 Board videoconference hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Reopening

The RO denied the Veteran's claim of service connection for hearing loss in a February 1973 rating decision, finding that hearing loss was not shown by the evidence of record.  That decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Subsequently, the Veteran submitted additional evidence relevant to his claim, and the RO reopened the claim in a February 2010 rating decision.  Regardless of how the RO ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In any event, the evidence received since the February 1973 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, a November 2012 opinion from a VA medical professional concluded that the Veteran had high-frequency sensorineural hearing loss that was likely related to in-service noise exposure.  This new evidence addresses a reason for the previous denial, that is, a current disability and nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.



Service Connection

The Veteran contends that he has a hearing loss disability due to hazardous noise exposure in service-specifically, exposure to heavy weapons fire in Vietnam.  As will be discussed below, service connection is not warranted.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Service treatment records reflect complaints of hearing loss in conjunction with treatment following exposure to an explosion in August 1971.  A December 1971 VA examination revealed subjective complaints of hearing loss; however, on clinical evaluation, pure tone thresholds were within normal limits, and speech tests revealed discrimination of 96 percent in the left ear and 100 percent in the right ear.  Notwithstanding, the Board notes that the absence of in-service evidence of hearing loss is not fatal to his service connection claim.  See Hensley, 5 Vet. App. at 158; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

On VA examination in August 2009, the Veteran reported that his hearing was getting worse, citing the fact that he had difficulty focusing on multiple conversations.  A physical examination of both ears was normal.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
30
LEFT
10
20
10
25
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The examiner indicated that there was no diagnosis of hearing loss "because there is no pathology to render a diagnosis," as the "examination reveals no hearing problems."

A June 2010 private audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
LEFT
15
15
10
20
20

No diagnosis was provided, however the examiner noted that the Veteran reported a gradual decrease in hearing in both ears over the past few years.

On VA examination in November 2012, the Veteran reported having difficulty hearing consonant sounds, as well as when the person speaking was turned away from him.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
35
LEFT
15
15
10
25
20

Speech audiometry revealed speech recognition of 96 percent in the right ear and 98 percent in the left ear.  The examiner diagnosed the Veteran with bilateral high-frequency (i.e., 6000 Hertz or higher) sensorineural hearing loss; however, no pathology was noted in any other frequency range.

Also of record is a January 2014 private audiogram, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
30
LEFT
20
20
20
25
25

The examiner indicated that the Veteran's hearing was stable compared to the June 2010 private audiogram results.

After reviewing all the evidence, the Board finds that service connection cannot be granted because the evidence shows no current hearing loss disability pursuant to VA regulations.  Although the record reflects reports of subjective hearing loss, as well as high-frequency sensorineural hearing loss, the evidence as a whole-including every audiogram of record-demonstrates a level of hearing that does not constitute a disability under VA regulations.  See 38 C.F.R. § 3.385.

To the extent that the Veteran claims to have a hearing loss disability that was incurred during service, the medical evidence of record clearly reflects otherwise, and is more probative than the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness, but lay testimony is not competent to substantiate complex medical opinions requiring specialized knowledge or training); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In short, the multiple audiograms of record, in addition to the VA examiners' findings, demonstrate that the Veteran does not have a hearing loss disability.  Furthermore, there is nothing in the evidence that rationally links the Veteran's subjective complaints of hearing loss with a current hearing loss disability, nor does the weight of the evidence suggest that an organic disease of the nervous system associated with hearing loss manifest in service or within one year of separation.  See 38 C.F.R. § 3.303(d); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Without a current disability, service connection may not be granted.  Palczewski, 21 Vet. App. at 179-80.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim of service connection for a hearing loss disability, and the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The application to reopen the claim of service connection for hearing loss is granted.

Service connection for a hearing loss disability is denied.


REMAND

With respect to the remaining claims on appeal, the Board notes that additional relevant evidence has been associated with the record since issuance of the Statement of the Case, in November 2013.  This new evidence includes a December 2014 opinion from a private medical examiner concerning the Veteran's TBI and tension headaches, in which the examiner stated that the Veteran "has had a long standing problem with chronic headaches, poor memory, and problems with his mentation ever since being exposed to an explosion from a rocket propelled grenade near his head during military service."  Also of record is a June 2014 VA mental health evaluation demonstrating various psychiatric symptoms, to include memory problems, that are possibly associated with the Veteran's TBI.

Although the Board recognizes that a waiver of AOJ consideration of new evidence is not required in this case, we find that a remand is necessary for further evidentiary development.  With respect to the Veteran's claim for service connection for residuals of TBI, the medical and lay evidence of record clearly shows that he experienced a head injury when he was exposed to an explosion while serving as a tank commander.  However, the evidence is conflicting regarding whether the incident resulted in TBI, and, if so, whether any of the Veteran's current symptoms are attributable to TBI.  Upon remand, therefore, the AOJ should provide an addendum opinion which discusses and attempts to reconcile the medical evidence of record, specifically to include the December 2014 private examiner's opinion asserting that the Veteran's current symptomatology is attributable to his in-service head injury.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).

With respect to the Veteran's claim for an increased rating for post-traumatic tension headaches, the Board notes that he is currently assigned a noncompensable rating.  The rating criteria provide that a 10 percent rating is warranted when there are characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  During the November 2012 VA examination, the Veteran reported that his headaches occurred daily, lasting about an hour on average.  He also reported that he sometimes had to "lay down and 'chill out'" due to his headaches.  The examiner indicated, without supporting rationale, that the Veteran's symptoms did not amount to characteristic prostrating attacks of migraine headache pain.  At his Board hearing, the Veteran testified that his headaches were worsening with age.  Given the above, the Board finds that a VA examination is required in order to ascertain the current frequency and severity of the Veteran's headaches.  Following examination, a VA opinion is needed to clarify, with supporting rationale, whether the Veteran's headaches reflect a level of severity equivalent to characteristic prostrating attacks of migraine headache pain.  See id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the current nature and severity of his service-connected post-traumatic tension headaches.  The examiner is requested to review all pertinent records associated with the record, including lay statements.

After reviewing the entire record, the examiner should record the nature and frequency of the Veteran's migraine headaches, and any effects on employment.  In particular, the examiner should opine as to whether his headache attacks, specifically those reflected in his lay statements and in the November 2012 VA examination findings, constitute characteristic prostrating attacks.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  Next, the AOJ should request an addendum opinion to clarify the nature and likely etiology of the claimed TBI.  The examiner is requested to review all pertinent records associated with the record, including lay statements.  The examiner should then provide the following opinions:

(a)  	Whether the Veteran has a TBI or residuals thereof.

(b)  	If so, whether it is at least as likely as not (50 percent probability or more) that the claimed TBI had its clinical onset during service or is otherwise related to an event or incident of that service, to include the Veteran's exposure, in August 1971, to a rocket-propelled grenade explosion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


